132 (concurring in part and dissenting in part) — I concur with much in the majority opinion. I agree that bonuses, once paid, are “wages” for purposes of chapter 49.52 RCW I also agree that prevailing employers are not entitled to attorney fees under the act. It would frustrate the broad remedial purpose of the act to allow an employer to override the clear statutory system by contract. I write separately, however, for two reasons.
González, J.
¶33 First, I disagree with the Court of Appeals’ conclusion that as a matter of law, LaCoursiere “ ‘knowingly submitted’ ” to any violation and thus may not take advantage of the private suit provision of the act. LaCoursiere v. CamWest Dev., Inc., 172 Wn. App. 142, 152, 289 P.3d 683 (2012) (“ ‘[T]he benefits of this [private suit] section shall not be available to any employee who has knowingly submitted to such violations.’ ” (quoting RCW 49.52.070)), review granted, 177 Wn.2d 1022, 303 P.3d 1064 (2013). The only evidence that LaCoursiere “knowingly submitted” to any violation is the employment and LLC (limited liability company) agreements that detailed the mechanics of the bonus system. Nothing in these contracts would suggest to the reasonable reader that the worker was waiving the statutory productions of Title 49 RCW. “Courts will not ‘infer from a general contractual provision that the parties in*750tended to waive a statutorily protected right unless the undertaking is explicitly stated. More succinctly, the waiver must be clear and unmistakable.’ ” Pasco Police Officers’ Ass’n v. City of Pasco, 132 Wn.2d 450, 462, 938 P.2d 827 (1997) (internal quotation marks omitted) (quoting Metro. Edison Co. v. Nat’l Labor Relations Bd., 460 U.S. 693, 708, 103 S. Ct. 1467, 75 L. Ed. 2d 387 (1983)). It would undermine the remedial purposes of the act to let employers evade it with contractual language that never mentions it. It may be that LaCoursiere did knowingly submit to a violation of the act, but taken in the light most favorable to LaCoursiere, as we must at this stage, CamWest is not entitled to summary judgment on this issue.
¶34 Second, I disagree with the majority that CamWest is entitled to summary judgment dismissal on the rebate claim. Initially, I observe that the majority’s citation to our recent opinion, Rekhter v. Dep’t of Soc. & Health Servs., 180 Wn.2d 102, 123, 323 P.3d 1036 (2014), is not well taken. Majority at 744-45. Rekhter was not a wage rebate claim; it was a claim for unlawfully withheld wages. Chapter 49.52 RCW governs more than wage rebates; we call it the “wage rebate act” from time to time (as well as the “anti-kickback act”) by tradition and not as a summary of the act’s contents. See, e.g., Champagne v. Thurston County, 163 Wn.2d 69, 72, 178 P.3d 936 (2008). Rekhter involved a claim brought under chapter 49.52 RCW for wrongfully withheld wages. Rekhter, 180 Wn.2d at 109 (citing RCW 49.52.050, .070). Rekhter, like most of our chapter 49.52 RCW cases over its long history, never describes the act as the “wage rebate act.”See, e.g., Morgan v. Kingen, 166 Wn.2d 526, 210 P.3d 995 (2009); Schilling v. Radio Holdings, Inc., 136 Wn.2d 152, 961 P.2d 371 (1998); State v. Carter, 18 Wn.2d 590, 140 P.2d 298, 142 P.2d 403 (1943).
f35 In Rekhter, we held that “in order to prevail on a wage claim, the employee must show that the party withholding the wages was both an agent and had control over the payment of wages.” Rekhter, 180 Wn.2d at 123 (citing *751Ellerman v. Centerpoint Prepress, Inc., 143 Wn.2d 514, 522-23, 22 P.3d 795 (2001)). We had no occasion to consider whether the same principle applied to wage rebate claims because no unlawful rebate claims were presented. Nor should we reach that theory without proper briefing from meaningfully adverse parties.
¶36 Next, I disagree with the majority that we can tell from this record whether “CamWest and the LLC were separate legal entities engaged in mutually beneficial transactions.” Majority at 746. The majority directs us to almost nothing in the record that supports that characterization, and facts alleged in LaCoursiere’s complaint and in declarations attached to CamWest’s summary judgment motion certainly suggest that characterization is inapt. The president of CamWest was also the manager of the LLC. Clerk’s Papers (CP) at 5,159-60. Membership in the LLC is limited to management employees of CamWest, who on separation from CamWest must sell their shares back to the LLC, CamWest, or the remaining members. Id. at 160. The president of CamWest personally guaranteed the loans made by the LLC to CamWest. Id. at 5. The amount of the employee’s bonus paid into the LLC is decided by the man who is both the president of CamWest and the manager of the LLC. Id. at 160. It may well be that, as the majority says, “CamWest and the LLC were separate legal entities engaged in mutually beneficial transactions,” majority at 746, but the record creates at least a material question of fact as to whether that is so.6
*752¶37 The harder question in this case is whether the structured buyout of a terminated employee’s interest in the allied LLC was a “rebate” under the act. Certainly, if LaCoursiere received more than he had paid in, no cognizable claim that wages had been rebated could be maintained. It may well be that this is one of those situations where investments were made and investments failed. This was not uncommon in the construction industry starting in 2008. But the fact is the worker’s wages were paid into a fund controlled by the corporation and, when the worker was terminated, not returned in full.
f 38 In my view, LaCoursiere has pleaded a cognizable claim that CamWest unlawfully “rebated” a portion of his wages when it declined to reimburse him for all of the bonus money paid into the LLC. While I would not grant him summary judgment on this record, neither would I grant summary judgment to CamWest. Instead, I would remand for trial.
¶39 I respectfully concur in part and dissent in part.
C. Johnson and Stephens, JJ., and J.M. Johnson, J. Pro Tem., concur with González, J.
Reconsideration denied January 9, 2015.

 Additionally, I am troubled by the majority’s statement that under the LLC agreement, “it [is] impossible to predict where [LaCoursiere’s LLC membership] units would end up.... The unvested portion may be purchased by CamWest, but it may also be purchased by Campbell or the other LLC members. This uncertainty makes it impossible to label the forfeiture of the unvested portion of LaCoursiere’s investment a ‘rebate.’ ” Majority at 746-47. Whatever uncertainty there is does not support granting summary judgment to the employer. CamWest’s declaration states that his units were purchased under the LLC agreement. CP at 165. Under the LLC agreement, units can be purchased by Eric Campbell (who has the first right to purchase), by CamWest (which has the second), and only then by the other members of the LLC. Id. at 194. The LLC *752agreement also provides that “[i]f all of the selling Member’s Units are not so purchased, the Company shall be dissolved.” Id.